Title: To James Madison from Edward Stevens, 16 March 1789
From: Stevens, Edward
To: Madison, James


Sir
Culpepper March 16th: 1789
I beleive you were a member of our Assembly some years agoe when their was a notion of making new regulations in the Customs of the State, if so, expect you were acquainted with my intention then of offering for an appointment in that Line. As I expect new arrangments will now take place under the Federal Government, have taken the Liberty to solicit the President and the Senators from this State for an appointment, am at a loss to Know whether they will be made by the President or the Senate. If it should happen in your way and no other Person offering that you wish a preference shall be greatfull for any aid which you may think yo. with Propriety can afford me. I have as much vanity to think I might once have obtained from the Legislature of the State an appointment to the Norfolk District, but at that time it was out of my power to enter on the Office. Colo. Parker who was then appointed has now given it up by taking a Seat in Congress. If I could obtain it at this time should be thankfull. And can venture to declare none would be more attentive or desirous of a Punctual and faithfull discharge of the trust. I am most respectfully Sir Your very Obedt. hum. Servt
Edward Stevens
